 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
ALEXANDER BELYA,                   :                    5/19/2021
                                   :
               Plaintiff,          :
                                   :    20 Civ. 6597 (VM)
     - against -                   :
                                   :
METROPOLITAN HILARION, et al.,     :    DECISION AND ORDER
                                   :
               Defendants.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Plaintiff Alexander Belya (“Belya”), brings this action

against    Hilarion     Kapral      a/k/a    Metropolitan      Hilarion

(“Hilarion”),      Nicholas   Olkhovskiy     (“Olkhovskiy”),     Victor

Potapov, Serge Lukianov, David Straut, Alexandre Antchoutine,

Mark Mancuso, George Temidis, Serafim Gan, Pavel Loukianoff,

Boris Dmitrieff, Eastern American Diocese of the Russian

Orthodox Church Outside of Russia (“EAD”), the Synod of

Bishops of the Russian Orthodox Church Outside of Russia, and

John    Does   1   through    100    (collectively,     “Defendants”),

alleging    five    causes    of    action   stemming   from   alleged

defamatory statements made by Defendants. (See “Complaint,”

Dkt No. 1).

       Now before the Court is Defendants’ premotion letter for

dismissal of the Complaint (see “Motion,” Dkt. No. 40.), which

the Court construes as a motion to dismiss the Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule

                                     1
    Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 2 of 19



12(b)(6)”). 1 For the reasons discussed below, Defendants’

Motion is DENIED.

                               I.   BACKGROUND

A.      FACTUAL BACKGROUND 2

        Belya is a leader of the Russian Orthodox Christian

Church in the United States elected by the Synod of Bishops

located in New York (the governing body of the Russian

Christian Church Outside of Russia (“ROCOR”)), to be the

Church’s Bishop of Miami. Defendants are a group of various

leaders of ROCOR who oppose Belya’s appointment and have

allegedly engaged in a public disinformation campaign in an

effort to strip Belya of his election.

        In 2018, Belya held the position of the Dean of the

Florida District of ROCOR after spending nine years as a

priest in the church. In August 2018, Belya was nominated for

the position of Vicar of Florida, with the title of Bishop of

Miami. Belya received news of his nomination from Hilarion,

the leader of ROCOR, who informed him that while many bishops



1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss).
2 The factual background below, except as otherwise noted, derives from

the Complaint and the facts pleaded therein, which the Court accepts as
true for the purposes of ruling on a motion to dismiss. See Spool v. World
Child Int’l Adoption Agency, 520 F.3d 178, 180 (2d Cir. 2008) (citing GICC
Capital Corp. v. Tech. Fin. Grp., Inc., 67 F.3d 463, 465 (2d Cir.
1995)); see also Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d
Cir. 2002). Except when specifically quoted, no further citation will be
made to the Complaint or the documents referred to therein.

                                    2
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 3 of 19



supported his nomination, some were still undecided and were

withholding support pending further discussion.

      Nonetheless, from December 6 through 10, 2018, the ROCOR

Synod met in New York and officially elected Belya to the

position of Bishop of Miami via a majority vote. By letter

dated December 10, 2018 (the “December 10 Letter”), Hilarion

communicated the news of Belya’s election to the Church’s

leaders in Russia, specifically Patriarch Kirill, head of the

Holy Synod of the Russian Orthodox Church in Moscow, who would

be   confirming     the   election        per   the    Church’s    rules    and

procedures. Hilarion noted that as a condition of Belya’s

election, Belya would be required to resolve a few outstanding

issues     concerning       his    religious         practices    to   ensure

compliance       with   Church     policies.     Hilarion       informed    the

Russian leadership that he would write again seeking official

confirmation once these issues were resolved.

      Hilarion also communicated the news of Belya’s election

to Belya himself. This letter also informed Belya of the

various outstanding issues and changes of practice Belya was

to implement at his congregations before his election would

be   confirmed.     Hilarion       appointed     Archbishop       Gavriil    of

Montreal    to    observe    and    report      on    Belya’s    progress   in

implementing the changes in question.



                                      3
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 4 of 19



       In early January 2019, Gavriil confirmed to Hilarion

that Belya had instituted the required changes of practices

and that he foresaw no issues in moving forward with Belya’s

confirmation. Upon receiving Gavriil’s report, Hilarion wrote

to Patriarch Kirill in Moscow asking that the Moscow Synod

officially confirm Belya’s election. Hilarion’s letter was

signed and stamped with his official seal.

       In July 2019, Patriarch Kirill contacted Belya directly

and invited him to meet in person. At this meeting, Patriarch

Kirill questioned Belya about the various outstanding issues

identified by Hilarion in his December 10 Letter, and, after

expressing      satisfaction        with    Belya’s    responses,      informed

Belya that the Moscow Synod would be approving his appointment

to Bishop of Miami. On August 30, 2019, the Moscow Synod did

indeed confirm the appointment, news of which was published

on the Synod’s official website. Hilarion allegedly called

Belya to congratulate him that day.

       Belya    asserts      that    throughout       this     nomination      and

election process, a group of detractors within ROCOR (the

“Olkhovskiy Group”) vehemently opposed Belya’s nomination.

This   group,    led   by    defendant       Olkhovskiy,       the    Bishop   of

Manhattan      and   Vicar    (or    head)     Bishop     of    the    EAD,    had

substantial     influence      within       ROCOR   but   was    not   numerous

enough to block Belya’s nomination. Belya further alleges

                                        4
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 5 of 19



that after the opponents’ bid to oppose his nomination and

election failed, they resorted to “falsehood, intimidation,

and fraud” in an attempt to strip him of his new title.

(Complaint ¶ 39.)

     Of   central    importance   to     the   present   dispute,   on

September 3, 2019, the Olkhovskiy Group wrote a letter (the

“September 3 Letter”) to the ROCOR Synod and Hilarion leveling

a number of charges against Belya regarding his nomination

and election as Bishop of Miami. Principally, the letter

alleges that the election of Belya never actually occurred;

that the results of Belya’s election were fabricated; that

the communications from Hilarion to Russia were falsified,

either with Hilarion’s knowledge or without; and that the

letter from Archbishop Gavriil confirming that Belya had

instituted the required changes of practice was likewise

falsified. The Olkhovskiy Group requested, in light these

allegations    and   additional       unspecified   complaints   from

persons in Florida, that Belya be suspended from clerical

functions until the completion of a full investigation. This

letter was disseminated among the members of the New York

Synod,    to   parishes,   churches,      monasteries,    and    other

institutions within ROCOR, as well as more broadly to online

media outlets.



                                  5
    Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 6 of 19



        According to Belya, after the September 3 Letter was

sent, he was denied all access to Hilarion and was suspended

from performing his duties as spiritual leader of his parish.

The     accusations       against   Belya     spread    among    the   ROCOR

community and were eventually published on the ROCOR social

media accounts and online publications such as Orthodox News

and Helleniscope. On September 14, 2019, Hilarion issued a

public      decree    officially      suspending       Belya    pending   an

investigation.

        Following this sequence of events, on August 18, 2020,

Belya     filed    the    instant    Complaint,    bringing      claims   of

defamation, defamation per se, false light, 3 defamation by

implication/innuendo, and vicarious liability.

        Pursuant to the Court’s Individual Rules, Defendants

notified Belya by letter dated November 24, 2020 of their

intention to move to dismiss the Complaint based on alleged

deficiencies contained therein. (See Dkt. No. 38). Belya

responded by letter dated December 1, 2020. (See Dkt. No.

39.) Defendants subsequently moved the Court for leave to

file a motion to dismiss. (See Motion.)

        The Court declined to allow full briefing but allowed

both     parties     to   submit    further   letters    detailing     their



3 Belya has since withdrawn his claim for false light, and accordingly,
the Court does not consider this claim.

                                       6
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 7 of 19



positions. (See Dkt. No. 41.) Belya filed an opposition to

the   motion,     attaching   a     proposed      Amended     Complaint,    on

January 14, 2021. (See “Response,” Dkt. No. 42.) Defendants

replied on January 22, 2021. (See “Reply,” Dkt. No. 43.) And

finally, Belya filed a sur-reply as directed by the Court on

February 2, 2021. (See “Sur-reply,” Dkt. No. 45.) The Court

considered each of these submissions in connection with this

Decision and Order.

B.    THE PARTIES’ ARGUMENTS

      Defendants argue that the Complaint should be dismissed

because    (1)    the   statements    at     issue    are    not   defamatory

statements, but rather are mere allegations or statements of

opinion;    (2)    the    statements,        even    if     defamatory,    are

protected from liability pursuant to the qualified common-

interest    privilege;      (3)     the   Court      lacks    subject-matter

jurisdiction      because     the     case     concerns       nonjusticiable

ecclesiastical issues under the First Amendment; and (4)

personal jurisdiction over the out-of-state defendants does

not exist under New York’s long-arm statute.

      Plaintiff responds that (1) the statements at issue are

ones of fact reasonably susceptible to defamatory connotation

in context, and therefore adequately pled; (2) the defense of

qualified privilege is not available to Defendants because

they acted with actual malice or beyond the scope of the

                                      7
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 8 of 19



privilege; (3) ecclesiastical abstention has no application

to this case because it can be resolved by neutral principles

of law; and (4) all Defendants are subject to personal

jurisdiction because they engaged in New York-based activity

with the intent to create the defamatory work.

                       II.        LEGAL STANDARD

A.   RULE 12(B)(1) MOTION TO DISMISS

     “Determining     the        existence      of   subject      matter

jurisdiction is a threshold inquiry and a claim is properly

dismissed for lack of subject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it.” Morrison v. Nat’l

Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (citation

omitted). While the court must take all facts alleged in the

complaint as true and draw all reasonable inferences in favor

of the plaintiff, “jurisdiction must be shown affirmatively,

and that showing is not made by drawing from the pleadings

inferences   favorable      to    the   party    asserting     it.”   Id.

(citation omitted).

B.   RULE 12(B)(6) MOTION TO DISMISS

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

                                    8
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 9 of 19



550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct   alleged.”      Id.    A    complaint     should   be

dismissed     if   the   plaintiff      has        not   offered     factual

allegations    sufficient     to    render         the   claims     facially

plausible. See id. However, a court should not dismiss a

complaint    for   failure   to    state   a   claim     if   the   factual

allegations sufficiently “raise a right to relief about the

speculative level.” Twombly, 550 U.S. at 555.

      In resolving a motion to dismiss, the Court’s task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006). In this context, the Court must draw reasonable

inferences in favor of the nonmoving party. See Chambers v.

TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

                          III.      DISCUSSION

                                    9
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 10 of 19



     After reviewing the parties’ submissions, the Court denies

the    Motion.     The   Court     is   persuaded      that    subject-matter

jurisdiction does exist, the defamation claims are adequately

pled, and personal jurisdiction exists over the out-of-state

Defendants.

A.     SUBJECT-MATTER JURISDICTION

       Defendants argue that the doctrine of ecclesiastical

abstention prevents the Court from exercising jurisdiction

over this dispute. The First Amendment’s Establishment Clause

forbids    civil    courts    from      interfering     in    or     determining

religious disputes. Kedroff v. St. Nicholas Cathedral of

Russian Orthodox Church in N. Am., 344 U.S. 94, 116 (1952);

see also Hosanna-Tabor Evangelical Lutheran Church & Sch. v.

E.E.O.C.,    565    U.S.     171,    195     (2012).   But     ecclesiastical

abstention does not bar claims if they may be resolved by

appealing to neutral principles of law. Presbyterian Church

in U.S. v. Mary Elizabeth Blue Hull Mem’l Presbyterian Church,

393 U.S. 440, 449, 451 (1969); Hyung Jin Moon v. Hak Ha Han

Moon, 431 F. Supp. 3d 394, 407-08 (S.D.N.Y. 2019). Thus, if

“inquiry into religious law and polity is not required” to

resolve    issues    “that    arise      with   respect       to    a   religious

entity,”    the     Court    may    properly     exercise          jurisdiction.

Kavanagh v. Zwilling, 997 F. Supp. 2d 241, 249-50 (S.D.N.Y.

2014).

                                        10
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 11 of 19



      Here, the Court is persuaded Belya brings a suit that

may be resolved by appealing to neutral principles of law.

Plaintiff’s claim centers on Defendants’ allegations that he

forged   the   various   letters        at   issue   that   led   to   the

confirmation of his election as Bishop of Miami. (See, e.g.,

Complaint ¶ 60.) Belya does not ask this Court to determine

whether his election was proper or whether he should be

reinstated to his role as Bishop of Miami, and the Court would

not   consider    such   a   request         under   the    doctrine    of

ecclesiastical abstention. See Laguerre v. Maurice, No. 2018–

11567, 2020 WL 7636435, at *2 (N.Y. App. Div. Dec. 23, 2020).

Instead, the issues that the Complaint requires the Court

address include whether, under New York law, Defendants made

the alleged statements, the truth of the alleged statements,

Defendants’ knowledge of the alleged statements’ falsity at

the time they were made, whether the alleged statements are

subject to defamation laws, if any harm was caused by the

alleged defamation, and whether any privilege applies. These

elements raise secular inquiries that the ultimate finder of

fact may make without weighing matters of ecclesiastical

concern. See Sieger v. Union of Orthodox Rabbis of U.S &

Canada, 767 N.Y.S.2d 78 (N.Y. App. Div. 2003) (“To the extent

plaintiff has alleged defamatory statements which can be

evaluated solely by the application of neutral principles of

                                   11
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 12 of 19



law and do not implicate matters of religious doctrine and

practice, such as whether plaintiff is sane or is a fit

mother, they are not barred by the Establishment Clause.”).

Accordingly, because the allegedly defamatory statements can

be reviewed by appealing to and applying neutral principles

of    law,    the    Court   is   persuaded     that   subject    matter

jurisdiction exists here.

B.    DEFAMATION

      Having found that subject-matter jurisdiction exists,

the   Court    now   turns   to   Defendants’    arguments     that    the

statements were not in fact defamatory or, if they were, that

they were made subject to a privilege. Under New York law, a

defamatory statement is one that exposes an individual “to

public hatred, shame, obloquy, contumely, odium, contempt,

ridicule, aversion, ostracism, degradation, or disgrace, or

... induce[s] an evil opinion of one in the minds of right-

thinking persons, and . . . deprives one of . . . confidence

and   friendly      intercourse   in    society.”   Kimmerle     v.   N.Y.

Evening Journal, 186 N.E. 217, 218 (N.Y. 1933); see also Golub

v. Enquirer/Star Grp., Inc., 681 N.E.2d 1282, 1283 (N.Y.

1997). “Whether particular words are defamatory presents a

legal question to be resolved by the court[s] in the first

instance.” Aronson v. Wiersma, 483 N.E.2d 1138, 1139 (N.Y.

1985).

                                   12
    Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 13 of 19



        In assessing the alleged defamatory statements, the

Court “must give the disputed language a fair reading in the

context of the publication as a whole.” Armstrong v. Simon &

Schuster, Inc., 649 N.E.2d 825, 829 (N.Y. 1995). Courts should

not “strain to interpret such writings in their mildest and

most inoffensive sense to hold them nonlibelous.” November v.

Time Inc., 194 N.E.2d 126, 128 (N.Y. 1963). And “the words

are to be construed not with the close precision expected

from     lawyers    and    judges    but     as   they    would   be    read    and

understood by the public to which they are addressed.” Id.

Finally, neither opinions nor mere allegations are actionable

under New York defamation law. See Flamm v. Am. Ass’n of Univ.

Women,      201    F.3d    144,    147–48     (2d      Cir.   2000);    Brian   v.

Richardson, 87 N.Y.2d 46, 53-54, 660 N.E.2d 1126 (N.Y. 1995).

        Defendants        principally       argue      that    the     statements

identified in the Complaint cannot be defamatory because they

are allegations or opinions. (See Motion at 2.) But the Court

is persuaded that the September 3 Letter makes at least one

statement that may adequately form the basis of a defamation

claim.      Specifically,         according       to    the   Complaint, 4      the

September 3 Letter stated: “It turns out that Metropolitan

Hilarion of Eastern America & New York knew nothing about the


4 The September 3 Letter is not attached to the Complaint, so the Court
accepts the Complaint’s allegations as to its contents as true at this
stage.

                                        13
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 14 of 19



written appeals directed to Moscow containing a request for

confirmation of the ‘episcopal election’ of the Archimandrite

by the Synod of Bishops (which never took place).” (Complaint

¶ 42.) Whether the election did indeed take place, and whether

Hilarion knew of its results and transmitted letters to

Moscow, are all factual matters. And the September 3 Letter

states its conclusions on those points as matters of fact –-

not allegations of potential wrongdoing or opinions on the

matter. Therefore, the Court is persuaded that statements

(a)-(f)    in   paragraph     60    of    the   Complaint   are    plausibly

actionable statements. In coming to this conclusion, the

Court      considers    the        fundamental     principle       governing

evaluation of Rule 12(b)(6) motions to dismiss that any

ambiguities     or   doubts   and     reasonable     inferences     must   be

resolved in the plaintiff’s favor.

        Having found that at least one of the alleged defamatory

statements is adequately pled at this stage, the Complaint

survives a Rule 12(b)(6) motion as to the sufficiency of the

allegations, and the Court need not address each additional

statement in dispute.

        Next, Defendants argue that even if statements in the

September 3 Letter are found to be defamatory, they were made

in   the    discharge   of     Defendants’        private   duty    and    in

furtherance of the common interest of ROCOR and therefore

                                         14
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 15 of 19



subject   to    qualified    privilege.         (See    Motion   at   2.)   “A

statement is generally subject to a qualified privilege when

it is fairly made by a person in the discharge of some public

or private duty, legal or moral.” Chandok v. Klessig, 632

F.3d 803, 814 (2d Cir. 2011).

     Belya     counters    that   any       privilege    is   overcome   here

because Defendants acted with actual malice or beyond the

scope of the privilege. “A qualified privilege may be overcome

by a showing . . . actual malice (i.e., knowledge of the

statement’s falsity or reckless disregard as to whether it

was false).” Id. at 815. In New York, actual malice must be

proved by a preponderance of the evidence. Id. at 816. At

this early stage, the Court is persuaded that the allegations

in the Complaint are sufficient to establish that Defendants

plausibly acted with actual malice. As discussed above, the

September 3 Letter makes at least one factual statement that

may have been false and made by Defendants with the full

knowledge of its falsity. (See Complaint ¶ 42.) The Court is

therefore persuaded that it is at least plausible that the

qualified      privilege    may   be        overcome.   In    reaching   this

conclusion, the Court again takes into account the principle

that at this stage it must resolve doubts and ambiguities and

draw reasonable inferences in the plaintiff’s favor.



                                       15
Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 16 of 19



     As   a   result,   the   Court        need    not    address   Belya’s

additional argument that Defendants acted outside the scope

of the privilege. Because at least one alleged statement is

actionable as a matter of law, and it is plausible that the

qualified privilege may be overcome, Belya’s defamation claim

has been adequately pled.

C.   PERSONAL JURISDICTION OVER OUT-OF-STATE DEFENDANTS

     Defendants    argue      that        the     Court   lacks     personal

jurisdiction over the out-of-state Defendants, specifically

EAD and five individual defendants. (See Motion at 3.) The

Court is not persuaded.

     First, the Court finds that it has jurisdiction over EAD

under New York Civil Practice Laws and Rules § 301 because

EAD operates in New York for all purposes. A party is subject

to a New York court’s general jurisdiction under Section 301

when its contacts occur “not occasionally or casually, but

with a fair measure of permanence and continuity.” Landoil

Res. Corp. v. Alexander & Alexander Servs., Inc., 565 N.E.2d

488, 490 (N.Y. 1990). EAD fits this bill. EAD’s principal

place of operation is New York. (Dkt. No. 42-1, ¶ 19.) EAD

operates over thirty churches and monasteries in New York and

has done so since its founding in 1934. (Id.) EAD’s “ruling

bishop” is Hilarion who is based in New York. (Id.) Given

these types of “continuous and systematic” contacts with New

                                     16
 Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 17 of 19



York, the Court is persuaded that EAD is present in New York

“for all purposes.” See Fischer v. Stiglitz, No. 15 Civ. 6266,

2016 WL 3223627, at *3 (S.D.N.Y. June 8, 2016).

      However, even if EAD were not present in New York for

all purposes, the Court would still have jurisdiction over

both EAD and the five out-of-state individual defendants

pursuant   to   New   York   Civil    Practice   Laws   and     Rules   §

302(a)(1). Under Section 302(a)(1), a New York court has

jurisdiction over a defendant if the defendant (1) “transacts

any business within the state,” and (2) the cause of action

arises from that transaction. Specific to defamation, “a

defendant must engage in the relevant New York-based activity

with the intent to create the allegedly defamatory work.”

Fischer, 2016 WL 3223627, at *7; Biro v. Conde Nast, No. 11

Civ. 4442, 2012 WL 3262770, at *10 (S.D.N.Y. Aug. 10, 2012).

The   out-of-state    defendants’     conduct,   as   alleged    in   the

Complaint, satisfies this standard.

      Belya alleges that the September 3 Letter was formulated

and drafted by Olkhovskiy in New York. (Dkt. No. 42-1, ¶¶ 61-

62.)This process included applying pressure to Hilarion at

his offices in New York, coming up with the scheme, drafting

the letter, and ultimately sending the letter to Hilarion at

his New York address. (Id. ¶ 60.) The out-of-state defendants

are alleged to have participated in numerous phone calls in

                                 17
Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 18 of 19



effectuating the scheme that resulted in the defamatory work,

including giving final approval via sending their signatures

to New York. (Id. ¶ 63-63.) This type of participation in

creating    the   defamatory    work    gives    rise   to    personal

jurisdiction over the out-of-state Defendants. See Sovik v.

Healing Network, 665 N.Y.S.2d 997 (N.Y. App. Div. 1997); see

also Biro, 2012 WL 3262770, at *10.

                               IV.    ORDER

     For the reasons stated above, it is hereby

     ORDERED that the motion so deemed by the Court as filed

by defendants Hilarion Kapral a/k/a Metropolitan Hilarion,

Nicholas Olkhovskiy, Victor Potapov, Serge Lukianov, David

Straut, Alexandre Antchoutine, Mark Mancuso, George Temidis,

Serafim    Gan,   Pavel   Loukianoff,    Boris   Dmitrieff,   Eastern

American Diocese of the Russian Orthodox Church Outside of

Russia, the Synod of Bishops of the Russian Orthodox Church

Outside of Russia, and John Does 1 through 100           pursuant to

Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure (see Dkt. No. 40) is DENIED, and it is further

     ORDERED that plaintiff Alexander Belya file the amended

complaint (Dkt. No. 42-1) within twenty (21) days of the date

of this Order. Defendants are directed to answer or otherwise

respond to the amended complaint within twenty (21) days of

its filing.

                                 18
Case 1:20-cv-06597-VM Document 46 Filed 05/19/21 Page 19 of 19



SO ORDERED.

Dated: New York, New York
       19 May 2021




                                19
